1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     CAMERON FOX
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:17-cr-215 MCE
11                     Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
12            v.
13    CAMERON FOX,                                   DATE:          March 14, 2019
                                                     TIME           10:00 a.m.
14                     Defendant.                    JUDGE:         Hon. Morrison C. England, Jr
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney through Rosanne Rust, Assistant United States Attorney, attorney for Plaintiff, and
18   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,
19   attorneys for Cameron Fox, that the status conference scheduled for March 14, 2019 be vacated
20   and be continued to April 4, 2019 at 10:00 a.m.
21           Defense counsel still requires additional time to prepare and investigate the allegations
22   made in this case and to meet and confer with her client. Defense counsel is engaging in further
23   discovery and investigation that involves materials that contain child pornography and that
24   require the services of an expert off-site. Further defense counsel is engaging in further analysis
25   of the guidelines and preparation for trial. Defense counsel also needs additional time to conduct

26   legal research and analyses regarding various issues related to the charged crimes, including

27   issues related to possible defenses.

28           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

      Stipulation and Order                          -1-
      to Continue Status Conference
1    excluded from March 14, 2019 through April 4, 2019, pursuant to 18 U.S.C. §3161 (h)(7)(A)and
2    (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based upon
3    continuity of counsel and defense preparation.
4    DATED: March 8, 2019                        Respectfully submitted,
5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
8                                                Assistant Federal Defender
                                                 Attorneys for CAMERON FOX
9
     DATED: March 8, 2019                        MCGREGOR W. SCOTT
10                                               United States Attorney

11                                               /s/ Rosanne Rust
                                                 ROSANNE RUST
12                                               Assistant United States Attorney
13                                               Attorneys for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -2-
      to Continue Status Conference
1                                                   ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. It specifically
4    finds the failure to grant a continuance in this case would deny counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence, and it
6    would prevent continuity of counsel. The Court further finds the ends of justice are served by
7    granting the requested continuance and outweigh the best interests of the public and defendant in
8    a speedy trial.
9            Time from March 14, 2019, up to and including April 4, 2019, shall be excluded from
10   computation of time within which the trial of this case must be commenced under the Speedy
11   Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for counsel to
12   prepare] and General Order 479, (Local Code T4). It is further ordered the March 14, 2019
13   status conference shall be continued until April 4, 2019, at 10:00 a.m.
14           IT IS SO ORDERED.
15   Dated: March 13, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                            -3-
      to Continue Status Conference
